137 Ga. App. 575 (1976)
224 S.E.2d 534
POWER et al.
v.
TALLANT et al.
51598.
Court of Appeals of Georgia.
Submitted January 6, 1976.
Decided February 12, 1976.
H. S. Mahan, for appellees.
MARSHALL, Judge.
Appellant's brief contains a mere recital of the existence of a single error without argument or citation of authority. The single enumeration is deemed to have been abandoned. Andrew v. State, 229 Ga. 388, 389 (191 SE2d 841); Ezzard v. State, 229 Ga. 465 (192 SE2d 374); Rodriguez v. Newby, 131 Ga. App. 651, 655 (5) (206 SE2d *576 585); O'Kelley v. Hayes, 132 Ga. App. 134 (207 SE2d 641). There being no matter for consideration by this court, the judgment is affirmed.
Judgment affirmed. Pannell, P. J., and Evans, J., concur.